DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adamo et al. (U.S. Patent No. 10888434).
	Adamo et al. discloses a surgical cutting instrument (10) comprising: an instrument shaft (124) having a distal end and a proximal end; an instrument handle (300) on the proximal end of the instrument shaft; a trial (104) attached to the distal end of the instrument shaft and configured to correspond in size to an intervertebral implant, wherein the trial has at least one longitudinal slot (118a); and a cutter (122) attached to the instrument shaft and movable within the at least one longitudinal slot in the trial (column 4, lines 44-67).
Regarding claim 2, the instrument shaft includes an inner shaft (124) and an outer shaft movable (102) with respect to one another (Column 5, lines 37-67).
Regarding claim 3, the cutter is attached to the inner shaft (Figure 4).
Regarding claim 6, the at least one longitudinal slot (118a) is positioned on a midline of the instrument between two opposite lateral edges. As see in Figure 1, the slot extends between opposite lateral edges and intersects the midline of the trial. Thus it can be considered that since the slot intersects the midline it is placed on the midline. 
Regarding claim 7, the at least one longitudinal slot comprises a pair of slots on opposite superior and inferior surfaces of the trial (column 4, lines 23-27).
	Regarding claim 8. The surgical cutting instrument further comprises a removable adjustable stop (218) attachable to the instrument shaft and configured to limit motion of the trial (Column 6, Line 66) (Figure 7).
Regarding claim 9, it is disclosed that here is a set of surgical cutting instruments according to claim 1, comprising a plurality of surgical cutting instruments each having a different size trial (column 13, Lines 15-20).
	Regarding claim 10, Adamo et al. discloses a surgical method comprising: inserting a first combined trial and cutter instrument (100) into a vertebral disc space to check a fit of the first trial for the disc space; removing the first combined trial and cutter from the vertebral disc space and inserting a second combined trial and cutter instrument of a different size; and unlocking a cutter on the second combined trial and cutter instrument to allow the cutter to be movable with respect to the trial; and cutting bone of at least one of the bones adjacent to the vertebral disc space with the cutter (Column 12, lines 52-67; Column 13, Lines 1-14).

Regarding claim 11, the cutting step comprises cutting a slot into at least one of the bones adjacent to the vertebral disc space (Figure 12).
	Regarding claim 12, the slot is a midline slot. The slot cuts through the midline, thus it is considered a midline slot. 
	Regarding claim 13 The surgical method further comprises attaching a removable adjustable stop attachable to the cutter instrument and limiting motion of the trial during cutting by contact between the adjustable stop and at least one of the bones adjacent to the vertebral disc space (Column 12, lines 52-67; Column 13, Lines 1-14).
	Claims 14-17 are substantially disclosed above. The claims contain the same limitations and language with the exception of claim 14 stating “sequentially inserting one or more different size combined trial and cutter instruments.” This is disclosed in (Column 12, lines 52-67; Column 13, Lines 1-14).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose or make obvious the device of claim 1 and also having a lock to keep the cutter proximal of the trial. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padovani et al. (U.S. Publication No. 2017/0202684) – illustrates the current state of the art. A trial device having a movable cutting keel that is initially proximal of the trial. There is however, no locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775